Case 2:18-cv-02185-TLP-atc Document 119 Filed 05/12/21 Page 1 of 2                  PageID 775




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 JASON CUNNINGHAM, Individually and               )
 as Adult Natural Son and Sole Wrongful           )
 Death Beneficiary and Next of Kin, Affiant       )
 and Administrator Ad Litem and Personal          )
 Representative for Nancy Jane Lewellyn,          )
 Deceased and Estate of Nancy Jane                )
 Lewellyn,                                        )
                                                  )
        Plaintiff,                                )
                                                  )      No. 2:18-cv-02185-TLP-atc
 v.                                               )
                                                  )      JURY DEMAND
 SHELBY COUNTY, SHERIFF WILILAM                   )
 OLDHAM, ROBERT PASCHAL,                          )
 Individually and in his official capacity as a   )
 Shelby County Sheriff’s Deputy, and              )
 MARVIN WIGGINS, Individually and in his          )
 official capacity as a Shelby County Sheriff’s   )
 Deputy,                                          )
                                                  )
        Defendant.                                )


                     ORDER GRANTING SUMMARY JUDGMENT AS TO
                      DEFENDANTS PASCHAL AND WIGGINS ONLY


       Defendants Robert Paschal and Marvin Wiggins appealed this Court’s Order Denying

Summary Judgment Based on Qualified Immunity. (ECF No. 113.) And the Sixth Circuit

reversed, holding that Paschal and Wiggins are entitled to qualified immunity. (ECF No. 117.)

The Sixth Circuit has now issued its mandate. (ECF No. 118.) And so, based on the Sixth

Circuit’s ruling and its directive to enter summary judgment in favor of Paschal and Wiggins

based on qualified immunity, this Court GRANTS summary judgment in their favor.
Case 2:18-cv-02185-TLP-atc Document 119 Filed 05/12/21 Page 2 of 2   PageID 776




      SO ORDERED, this 12th day of May, 2021.



                                       s/Thomas L. Parker
                                      THOMAS L. PARKER
                                      UNITED STATES DISTRICT JUDGE




                                        2
